Case 1:18-cv-00957-CMH-TCB Document 119 Filed 08/04/21 Page 1 of 2 PageID# 1806




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA


  UMG RECORDINGS, INC., et al.,

                         Plaintiffs,

                  v.                                   Case No. 1:18-cv-00957-CMH-TCB

  KURBANOV, et al.,

                         Defendants.


                  PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
               PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 37

        Pursuant to Federal Rule of Civil Procedure 37, Plaintiffs respectfully move this Court

 for an order entering default judgment against Defendant Tofig Kurbanov. As set forth in the

 accompanying memorandum, Defendant has refused to comply with this Court’s discovery

 orders and to appear for his deposition, is withholding information that is directly relevant to the

 central claims and defenses in this case, and is refusing to cooperate further in this litigation.

 Defendant’s conduct warrants the sanction of a default judgment. Accordingly, Plaintiffs

 respectfully request that the Court: (1) enter a default judgment against Defendant; and (2) set a

 briefing schedule on damages, a permanent injunction, and attorneys’ fees.




                                                   1
Case 1:18-cv-00957-CMH-TCB Document 119 Filed 08/04/21 Page 2 of 2 PageID# 1807




 Dated August 4, 2021                       /s/ Scott A. Zebrak
                                            Scott A. Zebrak (VSB No. 38729)
                                            Matthew J. Oppenheim (pro hac vice)
                                            Lucy Grace D. Noyola (pro hac vice)
                                            Kellyn M. Goler (pro hac vice)
                                            OPPENHEIM + ZEBRAK, LLP
                                            4530 Wisconsin Avenue, NW, 5th Floor
                                            Washington, DC 20016
                                            Tel: (202) 480-2999
                                            Fax: (866) 766-1678
                                            scott@oandzlaw.com
                                            matt@oandzlaw.com
                                            lucy@oandzlaw.com
                                            kellyn@oandzlaw.com

                                            Attorneys for Plaintiffs




                                      2
